UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33713 BEACON FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 26-0706826 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6611 Manlius Center Road, East Syracuse, New York (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code (315) 433-0111 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer ”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding August 3, 2010 Common Stock, par value $0.01 per share BEACON FEDERAL BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Other Information 41 Item 5. Exhibits 41 Signatures 43 Certifications 2 BEACON FEDERAL BANCORP, INC. PART 1.FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents - cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Securities available for sale Securities held to maturity (fair value of $12,769 and $14,500, respectively) Loans held for sale Loans, net of allowance for loan losses of $18,068 and $15,631, respectively Federal Home Loan Bank (“FHLB”) of New York stock Premises and equipment, net Accrued interest receivable Foreclosed and repossessed assets Bank-owned life insurance (“BOLI”) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Federal Home Loan Bank advances Securities sold under agreement to repurchase Accrued interest payable and other liabilities Capital lease obligation Total liabilities Commitments and contingencies (Note 9) Preferred stock, $.01 par value, 50,000,000 shares authorized;none issued or outstanding Common stock, $.01 par value, 100,000,000 shares authorized; 7,653,565shares issued; 6,520,937 and 6,533,378 shares outstanding, respectively 74 74 Additional paid-in capital Retained earnings-substantially restricted Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Accumulated other comprehensive loss, net ) ) Treasury stock, 1,132,628 and 1,120,187 shares at cost, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income: (Unaudited) (Unaudited) Loans, including fees $ Securities FHLB stock Federal funds sold and other 5 12 10 28 Total interest income Interest expense: Deposits FHLB advances Securities sold under agreement to repurchase Lease obligation - - Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses Noninterest income: Service charges Commission and fee income Change in cash surrender value of BOLI 31 37 44 69 Gain on sale of loans Other-than-temporary impairment (OTTI) credit loss on securities ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Advertising and marketing 93 96 Telephone, delivery and postage Supplies 57 65 Audit and examination FDIC premium expense Other Total noninterest expense Income before income taxes Income tax expense Net income $ Basic and diluted earnings per share $ OTTI credit loss on securities: Total OTTI loss on securities $ Portion of OTTI loss recognized in othercomprehensive loss before income taxes ) - ) ) OTTI credit loss on securities $ See accompanying notes to consolidated financial statements. 4 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Common Stock $
